Citation Nr: 0026666	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of an injury to the knees.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
torn left heel ligaments.

3.  Entitlement to service connection for residuals of a 
right eye injury.

4.  Entitlement to service connection for residuals of a 
fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from May 1998 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

On his April 1999 VA Form 9, the veteran requested a hearing 
before a member of the Board sitting in Cleveland.  He then 
requested an RO hearing in lieu of the Travel Board hearing 
by correspondence received in August 1999.  Because he was 
afforded an RO hearing in November 1999, his appeal is 
properly before the Board for review at this time.

The veteran indicated by his testimony in November 1999 that 
he wished to withdraw six issues on appeal, and he formally 
withdrew those issues by a letter submitted at the hearing.  
Further, the veteran requested that the issue which had been 
characterized as laceration of the nose be changed to 
fractured nose.  The issue is now characterized as residuals 
of a fractured nose.

Regarding the issue of residuals of gunshot wound to the 
face, the Board has reviewed the record and it concludes that 
this issue has been made moot by the RO's rating decision of 
March 1999.  The RO considered claims of entitlement to 
service connection for a right eye condition, a scar above 
the right eye, a laceration of the forehead, a laceration of 
the right temple, and residuals of a gunshot wound to the 
face.  The RO granted service connection for scar above the 
right eye and laceration of the right temple, and it denied 
the claims of right eye condition, a laceration of the 
forehead, and residuals of a gunshot wound to the face.  The 
veteran testified in November 1999 that he was accosted by 
two German soldiers during World War II, and he is claiming 
that right eye cataracts were caused by this injury, an issue 
that is currently on appeal.  He also testified that his 
helmet was grazed by the bullet of a sniper, and he had a 
scar, which is now almost invisible.  He withdrew the claim 
of entitlement to service connection for a laceration of the 
right temple because he said that there was no laceration in 
that location.  After reviewing the veteran's testimony, the 
Board believes that the issue of service connection for 
residuals of a gunshot wound to the face is moot in light of 
the grants of service connection for scar above the right eye 
and laceration of the right temple.  The issue of residuals 
of gunshot wound to the face is, in the Board's judgment, the 
same issue as scar above the right eye and/or laceration of 
the right temple.


FINDINGS OF FACT

1.  By a rating decision of March 1986, the RO denied the 
claim of entitlement to service connection for an injury to 
the knees and left torn heel ligaments; the veteran 
initiated, but did not perfect, an appeal of that decision.

2.  Evidence received since the March 1986 decision in 
relation to residuals of an injury to the knees is by itself 
or in connection with other evidence in the record so 
significant that it must be considered to decide fairly the 
merits of the claims.

3.  Evidence received since the March 1986 decision in 
relation to torn left heel ligaments is not by itself or in 
connection with other evidence in the record so significant 
that it must be considered to decide fairly the merits of the 
claims.

4.  The veteran has not presented competent medical evidence 
of an etiological relationship between residuals of an injury 
to the knees and active duty.


CONCLUSIONS OF LAW

1.  The March 1986 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  The evidence submitted since March 1986 in relation to 
the claim of entitlement to service connection for residuals 
of injury to the knees is new and material; thus, the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The evidence submitted since March 1986 in relation to 
the claim of entitlement to service connection for torn left 
knee ligaments is not new and material; thus, the 
requirements to reopen the claim have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The claim of entitlement to service connection for 
residuals of an injury to the knees is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to residuals of a right eye 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence claims

The issues before the Board are whether the veteran has 
submitted new and material evidence sufficient to reopen the 
claims of entitlement to service connection for residuals of 
an injury to the knees and torn left heel ligaments.  In its 
March 1986 denial of the veteran's knee and heel claims, the 
RO did not consider his service medical records because they 
were not available for review.  The RO denied the veteran's 
claims because he did not present competent medical evidence 
regarding the claims, including evidence of a diagnosis of 
the claimed conditions.  The RO informed the veteran of the 
denial, and he submitted a notice of disagreement in May 
1986.  However, he did not submit a substantive appeal 
following the RO's issuance of the statement of the case in 
June 1986.  The RO's March 1986 decision is therefore final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).

1.  Residuals of an injury to the knees

Since the RO's March 1986 denial, the veteran has submitted 
some pertinent evidence concerning the condition of his 
knees.  An X-ray report of October 1987 shows that the 
veteran had been complaining of pain in the knees, which had 
no fracture, dislocation, or other bone or joint abnormality 
at that time.  The examiner indicated that the bony 
structures and soft tissues were normal.  However, a November 
1988 treatment record shows that the veteran had arthritis in 
the knees.  An April 1990 VA progress note also shows that 
the veteran had intermittent pain in his right knee.  A VA 
outpatient treatment record shows that the veteran reported 
problems with his right knee, but examination of the knee 
showed that there was no fluid and mild tenderness. No 
diagnosis was rendered.

Further, the veteran testified at his November 1999 RO 
hearing that he either was knocked off or jumped off of a 
truck during the Battle of the Bulge.  At the time, the 
veteran reports that he was given pain pills and no further 
treatment was rendered.  The veteran said that his knees 
hurt, but he could still walk.  However, he indicated that 
his knees were swollen to twice their normal size upon his 
return to Ohio.  

This evidence is new because it was not a part of the record 
when the RO decided to deny the claim of entitlement to 
service connection for injury to the knees in March 1986.  
The evidence bears directly and substantially upon the 
specific matter under consideration because it shows that the 
veteran currently has arthritis in his knees.  Additionally, 
the treatment record of April 1990 reflects that the veteran 
had pain in the right knee.  Considering this evidence, the 
record now contains evidence that the veteran currently has 
knee disorders.  Moreover, he provided hearing testimony in 
November 1999 of the nature of the injury and of treatment 
during service; this evidence is probative of the claim, 
especially considering the lack of service medical records.  
The Board therefore concludes that the evidence submitted 
since March 1986 constitutes new and material evidence; as 
such, the requirements to reopening the claim have been met.

The Board must now determine whether the veteran's claim is 
well grounded.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  When manifested to a compensable 
degree within one year of separation from service, arthritis 
may be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  To establish that his claim is well grounded, 
the veteran must produce medical evidence of a current 
disability; lay or medical evidence, whichever is 
appropriate, of an in-service disease or injury; and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997).  The Board notes from the onset that 
because the veteran has been afforded an opportunity to 
appear at a hearing, and his contentions and evidence 
submissions have been focused on the well groundedness of the 
claim, the Board does not believe he will be prejudiced by 
our deciding the case at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's service medical records are unavailable because 
they were destroyed in a July 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that in such situations, the VA has a heightened 
duty to assist the veteran in developing the facts pertinent 
to his or her claim.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  In this case, the VA has met this duty, but 
most attempts to reconstruct the veteran's service medical 
records have been unsuccessful.

The RO received a letter from the NPRC in August 1998 showing 
that although the veteran's service records were unavailable, 
a search had disclosed copies of pertinent morning reports 
and Admission and Disposition Reports for the 102nd 
Evacuation Hospital, Bad Neuenahr, Germany, dated on March 20 
and March 22, 1945; and records from the 97th General 
Hospital, Frankfurt, Germany, for August 11 and August 21, 
1945.  These records showed that the veteran had been 
hospitalized, but not for any knee condition or injury.  The 
Board will nevertheless accept all statements regarding an 
inservice injury as credible at this stage in the analysis.

However, the record in this case lacks a professional medical 
opinion as to a nexus between a current diagnosis and the 
veteran's active duty.  Although the Board acknowledges that 
he is sincere in his belief that the claimed injury is the 
root of his arthritis of the knees, as a lay person, the 
veteran is not qualified to etiologically relate his symptoms 
to active duty.  Only health care professionals can enter 
conclusions that require medical opinions, such as a medical 
diagnosis of disability or an opinion as to the relationship 
between a current disability and service.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  As a result, the veteran's lay 
opinion does not present a sufficient basis upon which to 
find this claim to be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Stadin v. Brown, 8 Vet. App. 
280, 284 (1995).

Accordingly, the Board must deny the veteran's claim of 
entitlement to service connection for residuals of an injury 
to the knees as not well grounded.  Because he has failed to 
meet his initial burden of submitting evidence of well-
grounded claim for service connection, the VA is under no 
duty to assist him in developing the facts pertinent to the 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Further, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
claim well grounded.  As such, there is no additional duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why the current attempt 
fails.

2.  Left torn heel ligaments

The veteran testified regarding left torn heel ligaments at 
his RO hearing in November 1999.  He stated that he had 
caught his heel while clearing mines during World War II, and 
he had torn ligaments in his left ankle directly as a result.  
He said that although he was able to walk on the heel, 
eventually he reported to a battalion aide station and 
medical personnel placed the leg into a walking cast.  The 
veteran indicated that he wore the cast for several weeks, 
and then he was returned to duty.  He further indicated that 
he did not undergo physical therapy for the heel at that 
time, even though it continued to bother him.

A review of the record , however, shows that beyond the 
veteran's November 1999 hearing testimony, the record 
contains no evidence regarding torn left heel ligaments.  
Specifically, the morning reports and other service records 
from World War II are silent as to a torn left heel ligament; 
instead, those records are only relevant regarding other 
conditions.  The record does contain a report of edema in the 
ankles bilaterally in July 1997, but there is no indication 
of any relationship to torn left heel ligaments.  Although 
the veteran's testimony is credible, in light of the lack of 
other evidence, that testimony by itself is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  Therefore, the Board concludes that new 
and material evidence has not been submitted with regard to a 
torn left heel ligament.

In contrast, the evidence in connection with the residuals of 
a knee injury was new and material because the veteran had 
submitted a current diagnosis of arthritis.  The veteran did 
not, however, submit any evidence regarding the torn left 
heel ligament claim beyond his own testimony.  Because this 
does not constitute evidence of a current medical diagnosis, 
the Board does not find that it is by itself probative of the 
matter at hand, and it does not constitute new and material 
evidence.  The Board will not therefore reopen the claim of 
entitlement to service connection for left heel torn 
ligaments.

B.  Service connection claims

The veteran has also claimed entitlement to service 
connection for a variety of disorders; as such, the Board 
believes that a review of the applicable laws and regulations 
would be relevant to the discussion at hand.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


1.  Residuals of an eye injury

A medical record of August 1945 from the 97th General 
Hospital shows that the veteran had multiple lacerations to 
the right side of his face.  Another record dated in the same 
month shows that the veteran had an injury to the "[right] 
supraorbital area."

At a VA examination in November 1998, the veteran reported 
that he had an injury to his right eye in August 1945, when 
he was involved in a fight with some German soldiers.  He did 
not recall details of the incident, but apparently there were 
gunshots fired and he remembered awaking in an American 
hospital.  The examiner reviewed the claims file and the 
admission log of the 97th General Hospital for August 1945, 
and she said that it appeared that there was a laceration to 
the area of the right eye.  The veteran reported that there 
was chronic watering of the right eye and chronic irritation.  
On physical examination, the veteran's right eye appeared to 
have slight increased conjunctival injection.  He had a 
"very subtle" laceration of the outer aspect of the right 
eye, the lower lid; the laceration was difficult for her to 
discern.  The examiner diagnosed status post laceration 
injury to the right orbital area with minimal residual 
scarring, but with residual chronic eye watering.

The veteran testified at his RO hearing in November 1999 that 
he was injured in a bar or street fight with two uniformed 
Germans.  Although he could not remember the details of the 
fight, he stated that two American soldiers took him to a 
hospital, and he awoke with some repair work to the eye.  He 
stated that he often picked fights, both during and after his 
active service, and he indicated that he lost in those fights 
frequently.  The veteran further reported his belief that 
cataracts in his eye were caused by a wound incurred during 
active duty, and that his other eye did not have as many 
cataracts.

VA outpatient treatment records show that the veteran was 
seen for right cataract removal in November 1999.  The 
treatment records do not relate the cataract to any injury 
during service.  According to a treatment note of January 
2000, the veteran had redness and tearing of the eye.  He was 
also seen in January 2000 for the removal of a loose stitch 
from the right eye.

The Board concludes that service connection is not warranted 
for residuals of an injury to the right eye.  Although the VA 
examiner in November 1998 diagnosed "status post laceration 
injury to the right orbital area with minimal residual 
scarring, but with residual chronic eye watering," she did 
not make any positive findings related to the cataracts.  She 
did not report that there was any causal relationship between 
cataracts and an injury to the right orbital area with 
minimal residual scarring.  She reported merely the actual 
lacerations, but there was no mention in the examination 
report regarding cataracts or a relationship to an eye injury 
incurred in August 1945.  Although the veteran himself 
reported that there was a causal connection, he is not 
qualified to offer a medical determination regarding a 
question that requires medical training, education, or 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, because the claim lacks the requisite 
medical opinion of a causal relationship between cataracts 
and an injury incurred during active duty, the claim must be 
denied as not well grounded.

Because he has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make the claims well grounded.  Thus, 
there is no additional duty on the part of the VA under 
38 U.S.C.A. § 5103(a) to notify the veteran of the evidence 
required to complete his application for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85(Fed. Cir. 
1997).  That notwithstanding, the Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to well ground his claim and to explain why his current 
attempts fail.



ORDER

Having not submitted a well-grounded claim, entitlement to 
service connection for residuals of an injury to the knees is 
denied.

Having not submitted new and material evidence, entitlement 
to service connection for torn left heel ligaments is denied.

Having not submitted a well-grounded claim, entitlement to 
service connection for residuals of a right eye injury is 
denied.


REMAND

The veteran testified in November 1999 that he had undergone 
nasal surgery "[a]bout three or four years ago.  It was here 
in Cincinnati at the VA."  Because the VA is on notice that 
the veteran received treatment relative to his disability at 
a VA medical facility, the VA must attempt to associate 
pertinent records and consider them in its deliberations 
pursuant to 38 U.S.C.A. § 5107.  Thus, the VA has an 
obligation to obtain these records and associate them with 
the veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following corrective actions:

The RO should contact the veteran to 
obtain any further details regarding 
surgery to his nose performed "three or 
four years ago."  After obtaining the 
necessary authorization, the RO should 
request any examination report, 
hospitalization records, outpatient 
treatment record, or medical progress 
note from the VA Medical Center in 
Cincinnati concerning that procedure, or 
any other relevant treatment record 
regarding the veteran's residuals of a 
nose fracture.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the record is still inadequate, any 
appropriate corrective action should be performed.  If the 
determination remains adverse, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and afforded the applicable time to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
Board of Veterans' Appeals



 

